FILED
                            NOT FOR PUBLICATION                             JUL 07 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



INTERNATIONAL SOCIETY FOR                        No. 01-56579
KRISHNA CONSCIOUSNESS OF
CALIFORNIA INC., a California                    D.C. No. CV-97-03616-CBM
nonprofit, religious corporation; et al.,

              Plaintiffs - Appellees,            ORDER *

  v.

CITY OF LOS ANGELES, a California
Municipal Corporation; et al.,

              Defendants - Appellants.



                   Appeal from the United States District Court
                       for the Central District of California
               Consuelo B. Marshall, Senior District Judge, Presiding

                      Argued and Submitted December 4, 2007
                               Pasadena, California

Before: PREGERSON, TROTT and PAEZ, Circuit Judges.

       This case is hereby resubmitted as of July 1, 2010.




        *
             This order is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      On May 13, 1997, the International Society for Krishna Consciousness of

California, Inc., and others (“ISKCON”) filed an action against the City of Los

Angeles and others (“City”) alleging that section 23.27(c) of the City of Los

Angeles Administrative Code, which prohibits any person from soliciting and

immediately receiving funds at Los Angeles International Airport (“LAX”),

violates California’s Liberty of Speech Clause and the First Amendment of the

United States Constitution.

      On August 2, 2001, after protracted litigation, the district court held that

section 23.27(c) violated the California Constitution because LAX was a public

forum under California law and because section 23.27(c) was not a reasonable

time, place, and manner restriction on speech at LAX. Accordingly, the district

court permanently enjoined the City from enforcing section 23.27(c). The district

court did not reach the federal constitutional claim. The City timely appealed.

      On June 9, 2008, after more protracted litigation, we issued an order

requesting the California Supreme Court to determine whether LAX is a public

forum under the California Constitution. The California Supreme Court granted

the request, and on March 25, 2010, the Court issued an opinion, which held that,

regardless of whether LAX is a public forum, section 23.27(c) is a reasonable time,

place, and manner restriction.
      When we apply California law, we are required to follow the holdings of the

California Supreme Court. See Aceves v. Allstate Ins. Co., 68 F.3d 1160, 1164

(9th Cir. 1995). Accordingly, we grant the City’s request to dissolve the injunction

that bars enforcement of section 23.27(c). We reverse the district court’s summary

judgment order in favor of ISKCON and remand to the district court to consider in

the first instance ISKCON’s remaining federal constitutional claim.




      REVERSED AND REMANDED.